Exhibit 10.24

INDEMNIFICATION AGREEMENT

OF

ZUMIEZ INC.

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is entered into, effective as
of May 21, 2014 by and between Zumiez Inc., a Washington corporation (the
“Company”), and [                    ] (“Indemnitee”).

ARTICLE I

Recitals

A. Indemnitee is a Director and/or Officer of the Company and in such capacity
is performing valuable services for the Company.

B. The Company’s Directors and Officers have certain existing indemnification
arrangements pursuant to the Articles of Incorporation and the Amended and
Restated Bylaws (the “Bylaws”) and may be entitled to indemnification pursuant
to the Washington Business Corporation Act (the “WBCA”). Nevertheless, the Board
of Directors of the Company (the “Board”) recognizes the limitations on the
protection provided by such indemnification and the possible uncertainties as to
its availability in any particular situation.

C. The Bylaws specifically provide that the indemnification arrangements
provided thereunder are not exclusive, and that contracts may be entered into
between the Company and its Directors and Officers with respect to
indemnification of such Directors and Officers.

D. The Company has determined that it is reasonable and prudent for the Company
to minimize any uncertainty regarding the availability of indemnification
protections and that in order to facilitate the Company’s ability to attract and
retain qualified individuals to service as Directors and Officers, the Company
should act to assure such persons that there will be increased certainty of such
protection in the future so that the Company’s Directors and Officers are able
to continue to serve free from undue concern that they will not be adequately
protected.

E. This Agreement is a supplement to and in furtherance of the Bylaws and any
resolution adopted pursuant thereto, and shall not be deemed a substitute
therefor, nor to diminish or abrogate any right of Indemnitee thereunder.

F. In order to induce Indemnitee to serve or to continue to serve as a Director
or Officer of the Company, the Company has agreed to enter into this Agreement
with Indemnitee.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the above premises, the mutual covenants and
agreements set forth in this Agreement, and of Indemnitee’s service to the
Company after the date hereof, the Company and Indemnitee agree as follows:

ARTICLE II

Certain Definitions

“Change in Control” shall be deemed to have occurred if (i) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended (the “Act”), other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or a corporation owned
directly or indirectly by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company (collectively “
excluded persons “), is or becomes the “Beneficial Owner” (as defined in Rule
13d-3 under the Act), directly or indirectly, of securities of the Company
representing 30% or more of the total voting power represented by the Company’s
then outstanding Voting Securities, (defined, for purposes of this Agreement as
any securities of the Company that vote generally in the election of Directors)
or (ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board and any new Director whose
election by the Board or nomination for election by the Company’s shareholders
was approved by a vote of at least two-thirds (2/3) of the Directors then still
in office who either were Directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority of the Board, or (iii) a merger or consolidation
in which the Company is not the surviving corporation (other than a merger or
consolidation with a wholly-owned subsidiary, a reincorporation of the Company
in a different jurisdiction, or other transaction in which there is no
substantial change in the shareholders of the Company or their relative stock
holdings), or (iv) a merger in which the Company is the surviving corporation
but after which the shareholders of the Company immediately prior to such merger
(other than any shareholder that merges, or which owns or controls another
corporation that merges with the Company in such merger) cease to own their
shares or other equity interest in the Company, or (v) in the event of a
dissolution or liquidation of the Company, or (vi) the sale or disposition (in
one transaction or a series of transactions) of all or substantially all of the
Company’s assets, or (vii) the acquisition, sale, or transfer of more than 50%
of the outstanding shares of the Company occurs by tender offer or similar
transaction.

“Company” shall include, in addition to the Company named in this Agreement, its
Subsidiaries, and any domestic or foreign predecessor entity of this Company,
which, in a merger or other transaction, ceased to exist upon the effective date
of the transaction. For purposes of this Agreement, references to “other
enterprises” shall include employee benefit plans; and references to “serving at
the request of the Company” shall include any service as a Director, Officer,
employee or agent of the Company which imposes duties on, or involves services
by, such Director, Officer, employee or agent with respect to an employee
benefit plan or its participants or beneficiaries; and if Indemnitee acted in
good faith and in a manner Indemnitee reasonably believed to be in the interest
of the participants and beneficiaries of an employee benefit plan, Indemnitee
shall be deemed to have acted in a manner “not opposed to the best interests” of
the Company as referred to in this Agreement.

 

2



--------------------------------------------------------------------------------

“Expenses” mean any reasonable expense, liability, or loss, including attorneys’
fees, judgments, fines, ERISA excise taxes and penalties, amounts paid or to be
paid in settlement, any interest, assessments, or other charges imposed thereon,
and any federal, state, local, or foreign taxes imposed as a result of the
actual or deemed receipt of any payments under this Agreement, paid or incurred
in connection with investigating, defending, being a witness in, or
participating in (including on appeal), or preparing for any of the foregoing
in, any Proceeding relating to any Indemnifiable Event.

“Indemnifiable Event” means any event or occurrence that takes place either
prior to or after the effective date of this Agreement, relating to the fact
that Indemnitee is or was a Director or an Officer of the Company, or while a
Director or Officer is or was serving at the request of the Company as a
Director, Officer, employee, trustee, agent, or fiduciary of a subsidiary of the
Company or, of another foreign or domestic corporation, partnership, joint
venture, employee benefit plan, trust, or other enterprise, or was a Director,
Officer, employee, or agent of a foreign or domestic corporation that was a
predecessor corporation of the Company or of another enterprise at the request
of such predecessor corporation, or related to anything done or not done by
Indemnitee in any such capacity.

“Independent Legal Counsel” shall mean an attorney or firm of attorneys, who
shall not have otherwise performed services for the Company or Indemnitee within
the last three (3) years (other than with respect to matters concerning the
rights of Indemnitee under this Agreement, or of other Indemnitees under similar
indemnification agreements).

“Party” includes an individual who was, is, or is threatened to be named a
defendant or respondent in a proceeding.

“Proceeding” means any threatened, pending, or complete action, suit, or
proceeding, whether civil, criminal, administrative, investigative, and whether
formal or informal.

ARTICLE III

Indemnification

Section 1. General Agreement. In the event Indemnitee was, is, or becomes a
party to or witness or other participant in, or is threatened to be made a party
to or witness or other participant in, a Proceeding by reason of (or arising in
part out of) an Indemnifiable Event, the Company shall indemnify Indemnitee from
and against any and all Expenses to the fullest extent permitted by law, as the
same exists or may hereafter be amended or interpreted (but in the case of any
such amendment or interpretation, only to the extent that such amendment or
interpretation permits the Company to provide broader indemnification rights
than were permitted prior thereto).

Section 2. Limitations on Indemnification. Indemnification shall be provided to
any Indemnitee to the fullest extent permitted by the WBCA and subject to its
limitations. The Company may not indemnify an Indemnitee unless approved in the
specific case after a determination has been made that indemnification of
Indemnitee is permissible in the circumstances because Indemnitee has met the
applicable Standard of Conduct, as defined in Section 3.3 below.

 

3



--------------------------------------------------------------------------------

Section 3. Determination and Authorization of Indemnification. For the purpose
of pursuing rights to indemnification, Indemnitee shall submit to the Board a
sworn written statement requesting indemnification, including therein such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification and reasonable evidence of all amounts for which
such indemnification is requested (together, the sworn statement and the
evidence constitutes an “Indemnification Statement”).

Section 3.1. Presumption of Indemnification. Submission of an Indemnification
Statement to the Board shall create a presumption that Indemnitee is entitled to
indemnification hereunder, and the Company shall promptly, and in any event,
within sixty (60) calendar days of the final disposition of the Proceeding under
which such Indemnitee is seeking indemnification, make the payments requested in
the Indemnification Statement to or for the benefit of Indemnitee, unless:

(a). within such sixty (60) calendar day period it shall be determined by the
Company that Indemnitee is not entitled to indemnification under this Article;

(b). such vote shall be based upon clear and convincing evidence (sufficient to
rebut the foregoing presumption); and

(c). Indemnitee shall receive written notice of such determination, which notice
shall disclose with particularity the evidence upon which the determination is
based, and may be given in any manner and by any means permitted under the WBCA.

Section 3.2. Determination. At the election of the Chief Executive Officer, the
foregoing determination may be made either:

(a). by the Board by majority vote of a quorum consisting of Directors not at
the time parties to the Proceeding;

(b). if a quorum cannot be obtained under (a) of this subsection above, by
majority vote of a committee duly designated by the Board, in which designation
Directors who are parties may participate, consisting solely of two or more
Directors not at the time parties to the Proceeding;

(c). by Independent Legal Counsel:

(i). selected by the Board or its committee in the manner prescribed in (a) or
(b) of this subsection; or

(ii) if a quorum of the Board cannot be obtained under (a) of this subsection
and a committee cannot be designated under (b) of this subsection, selected by
majority vote of the full Board, in which selection Directors who are parties
may participate; or

 

4



--------------------------------------------------------------------------------

(d). by the shareholders, but shares owned by or voted under the control of
Directors who are at the time parties to the Proceeding may not be voted on the
determination.

Section 3.3. Standard of Conduct. An individual shall be deemed to have met the
“Standard of Conduct,” and the Company shall indemnify an individual made a
party to a proceeding because the individual is or was a Director and/or Officer
against liability incurred in the Proceeding if:

(a). the individual acted in good faith; and

(b). the individual reasonably believed:

(i). in the case of conduct in the individual’s official capacity with the
Company, that the individual’s conduct was in its best interests; and

(ii). in all other cases, that the individual’s conduct was at least not opposed
to the Company’s best interests; and

(iii). in the case of any criminal proceeding, the individual had no reasonable
cause to believe the individual’s conduct was unlawful.

Section 3.4. Exceptions. Notwithstanding the foregoing, the Company may not
indemnify a Director and/or Officer:

(a). in connection with a Proceeding by or in the right of the Company in which
the individual was adjudged liable to the Company; or

(b). in connection with any other Proceeding charging improper personal benefit
to the individual, whether or not involving action in the individual’s official
capacity, in which the individual was adjudged liable on the basis that personal
benefit was improperly received by the individual.

Indemnification permitted under this Section 3 in connection with a Proceeding
by or in the right of the Company is limited to actual and Expenses incurred in
connection with the proceeding.

Section 4. Initiation of Proceeding. Notwithstanding anything in this Agreement
to the contrary, Indemnitee shall not be entitled to indemnification pursuant to
this Agreement in connection with any Proceeding initiated by Indemnitee against
the Company or any Director or Officer of the Company unless (i) the Company has
joined in or the Board has consented to the initiation of such Proceeding,
(ii) the Proceeding is one to enforce indemnification rights under Section 5, or
(iii) the Proceeding is instituted after a Change in Control and Independent
Legal Counsel has approved its initiation.

 

5



--------------------------------------------------------------------------------

Section 5. Expense Advances. An Indemnitee seeking payment of Expenses in
advance of a final disposition of the Proceeding must furnish the Chief
Executive Officer or Secretary of the Company (or such other person as may be so
designated by the Chief Executive Officer or Secretary), as part of the
Indemnification Statement a written affirmation of Indemnitee’s good faith
belief that Indemnitee has met the standard of conduct required to be eligible
for indemnification and a written undertaking, constituting an unlimited general
obligation of Indemnitee, to repay the advance if it is ultimately determined
that Indemnitee did not meet the required standard of conduct. If the Board
determines that indemnification is reasonably likely to be authorized by the
Company, Indemnitee’s request for advance of Expenses may, at the discretion of
the Board, be granted. If Indemnitee has commenced legal proceedings in a court
of competent jurisdiction to secure a determination that Indemnitee should be
indemnified under applicable law, as provided in Section 4, any determination
made by the Reviewing Party, as provided in Section 10, that Indemnitee would
not be permitted to be indemnified under applicable law shall not be binding and
Indemnitee shall not be required to reimburse the Company for any Expense
advance until a final judicial determination is made with respect thereto (as to
which all rights of appeal therefrom have been exhausted or have lapsed).

Section 6. Mandatory Indemnification. Notwithstanding any other provision of
this Agreement (other than Section 7 below), to the extent that Indemnitee has
been successful on the merits in defense of any Proceeding relating in whole or
in part to an Indemnifiable Event or in defense of any issue or matter therein,
Indemnitee shall be indemnified against all Expenses incurred in connection
therewith.

Section 7. Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of Expenses, liability, or losses actually and reasonably incurred by
Indemnitee in an investigation, defense, appeal, or settlement, but not,
however, for the total amount thereof, the Company shall nevertheless indemnify
Indemnitee for the portion of such Expenses, liabilities or losses to which
Indemnitee actually and reasonably incurred in connection thereof.

Section 8. Other Exceptions to Indemnification. No indemnification pursuant to
this Agreement shall be paid by the Company on account of:

(a). any Proceeding in which judgment is rendered against Indemnitee for an
accounting of profits made from the purchase or sale by Indemnitee of securities
of the Company pursuant to the provisions of Section 16(b) of the Act, as
amended, or any similar statute;

(b). any reimbursement of the Company by Indemnitee of any bonus or other
incentive-based or equity-based compensation or of any profits realized by
Indemnitee from the sale of securities of the Company, as required in each case
under the Act or the Company’s executive compensation recapture policy; or

 

6



--------------------------------------------------------------------------------

(c). Expenses or liabilities of any type whatsoever (including, but not limited
to, judgments, fines, ERISA excise taxes or penalties, and amounts paid in
settlement) which have been paid directly to Indemnitee by an insurance carrier
under any D&O liability insurance policy maintained by the Company.

Section 9. Mutual Acknowledgement. Both the Company and Indemnitee acknowledge
that in certain instances Federal law or applicable public policy may prohibit
the Company from indemnifying its Directors, Officers and employees under this
Agreement or otherwise. Indemnitee understands and acknowledges that the Company
may be required in the future to undertake with the Securities and Exchange
Commission to submit the question of indemnification to a court in certain
circumstances for a determination of the Company’s right under public policy to
indemnify Indemnitee.

Section 10. Reviewing Party. Prior to any Change in Control, the Reviewing Party
shall be any appropriate person or body consisting of a member or members of the
Board or any other person or body appointed by the Board who is not a party to
the particular Proceeding with respect to which Indemnitee is seeking
indemnification. After a Change in Control, the Reviewing Party shall be the
Independent Legal Counsel referred to below. With respect to all matters arising
after a Change in Control (other than a Change in Control approved by a majority
of the Directors on the Board who were Directors immediately prior to such
Change in Control) concerning the rights of Indemnitee to indemnity payments and
Expense advances under this Agreement or any other agreement or under applicable
law or the Company’s Articles of Incorporation or Bylaws now or hereafter in
effect relating to indemnification for Indemnifiable Events, the Company shall
seek legal advice only from Independent Legal Counsel selected by Indemnitee and
approved by the Company. Such Independent Legal Counsel, among other things,
shall render its written opinion to the Company and Indemnitee as to whether and
to what extent Indemnitee should be permitted to be indemnified under applicable
law. The Company agrees to pay the reasonable fees of the Independent Legal
Counsel and to indemnify fully such against any and all Expenses arising out of
or relating to this Agreement or the engagement of Independent Legal pursuant
hereto.

ARTICLE IV

Indemnification Process and Appeal

Section 1. Suit to Enforce Rights. Regardless of any action by the Reviewing
Party, if Indemnitee has not received full indemnification within sixty
(60) calendar days of the final disposition of the Proceeding under which
Indemnitee is seeking indemnification, then Indemnitee may but need not, at any
time thereafter bring suit against the Company, in any appropriate court having
subject matter jurisdiction thereof and in which venue is proper, to recover the
unpaid amount of the claim. To the extent successful in whole or in part,
Indemnitee shall be entitled to also be paid the Expenses (to be proportionately
prorated if Indemnitee is only partially successful) of prosecuting such claim.

Section 2. Defense to Indemnification, Burden of Proof, and Presumptions. It
shall be a defense to any action brought by Indemnitee against the Company to
enforce this Agreement (other than an action brought to enforce a claim for
Expenses incurred in defending a

 

7



--------------------------------------------------------------------------------

Proceeding in advance of its final disposition where the required undertaking
has been tendered to the Company) that is not permissible under applicable law
for the Company to indemnify Indemnitee for the amount claimed. In connection
with any such action or any determination by the Reviewing Party or otherwise as
to whether Indemnitee is entitled to be indemnified hereunder, the burden of
proving such a defense or determination shall be on the Company. Neither the
failure of the Reviewing Party or the Company (including its Board, Independent
Legal Counsel, or its shareholders) to have made a determination prior to the
commencement of such action by Indemnitee that indemnification of the claimant
is proper under the circumstances because Indemnitee has met the Standard of
Conduct set forth herein and under applicable law, nor an actual determination
by the Reviewing Party or Company (including its Board, Independent Legal
Counsel, or its shareholders) that Indemnitee had not met such applicable
Standard of Conduct, shall be a defense to the action or create a presumption
that Indemnitee has not met the applicable Standard of Conduct. For purposes of
this Agreement, the termination of any claim, action, suit, or proceeding, by
judgment, order, settlement (whether with or without court approval),
conviction, or upon a plea of nolo contendere, or its equivalent shall not
create a presumption that Indemnitee did not meet any particular standard of
conduct or have any particular belief or that a court has determined that
indemnification is not permitted by applicable law.

Section 3. Indemnification for Expenses Incurred in Enforcing Rights. The
Company shall indemnify Indemnitee against any and all Expenses and, if
requested by Indemnitee, shall advance such Expenses to Indemnitee, that are
incurred by Indemnitee in connection with any claim asserted against or covered
action brought by Indemnitee for (i) indemnification of Expenses or Expense
advances by the Company under this Agreement or any other agreement or under
applicable law or the Company’s Articles of Incorporation or Bylaws now or
hereafter in effect relating to indemnification for Indemnifiable Events, and or
(ii) recovery under Directors’ and Officers’ liability insurance policies
maintained by the Company, regardless of whether Indemnitee ultimately is
determined to be entitled to such indemnification, Expense advances, or
insurance recovery, as the case may be.

ARTICLE V

Notification and Defense of Proceeding

Section 1. Notice. Indemnitee shall promptly notify the Chief Executive Officer
or Secretary of the Company (or such other person as may be so designated by the
Chief Executive Officer or Secretary) in writing of any Proceeding for which
indemnification could be sought under this Article. In addition, Indemnitee
shall give the Chief Executive Officer or Secretary (or such other person as may
be so designated by the Chief Executive Officer or Secretary) such information
and cooperation as the Company may reasonably require and as shall be within
Indemnitee’s power.

Section 2. Defense. With respect to any Proceeding as to which Indemnitee
notifies the Company of the commencement thereof, the Company shall be entitled
to participate in the Proceeding at its own expense and except as otherwise
provided below, to the extent that it may wish, the Company, jointly with any
other indemnifying party similarly notified, will be entitled to assume the
defense thereof, with satisfactory to Indemnitee. Indemnitee’s consent to such
counsel may not be unreasonably withheld, conditioned, or delayed.

 

8



--------------------------------------------------------------------------------

After notice from the Company to Indemnitee of its election to assume the
defense of any Proceeding, the Company shall not be liable to Indemnitee under
this Agreement or otherwise for any Expenses subsequently incurred by Indemnitee
in connection with the defense of such Proceeding. However, Indemnitee shall
have the right to employ his or her own legal counsel in such Proceeding, but
all Expenses related thereto incurred after notice from the Company of its
assumption of the defense shall be at Indemnitee’s Expense unless: (i) the
employment of legal counsel by Indemnitee has been authorized by the Company,
(ii) Indemnitee has reasonably determined that there may be a conflict of
interest between Indemnitee and the Company in the defense of the Proceeding,
(iii) after a Change in Control, the employment of counsel by Indemnitee has
been approved by the Independent Legal Counsel, or (iv) the Company shall not in
fact have employed counsel to assume the defense of such Proceeding, in each of
which case all Expenses of the Proceeding shall be borne by the Company. The
Company shall not be entitled to assume the defense of any Proceeding brought by
or on behalf of the Company or as to which Indemnitee shall have made the
determination provided for in (ii) above.

Section 3. Settlement of Claims. The Company shall not be liable to indemnify
Indemnitee under this Agreement or otherwise for any amounts paid in settlement
of any Proceeding effected without the Company’s written consent, provided,
however, that if a Change in Control has occurred, the Company shall be liable
for indemnification of Indemnitee for amounts paid in settlement if the
Independent Legal Counsel has approved the settlement. The Company shall not
settle any Proceeding in any manner that would impose any penalty or limitation
on Indemnitee without Indemnitee’s written consent. The Company shall not be
liable to indemnify Indemnitee under this Agreement with regard to any judicial
award if the Company was not given a reasonable and timely opportunity, at its
expense, to participate in the defense of such action; the Company’s liability
hereunder shall not be excused if participation in the Proceeding by the Company
was barred by this Agreement. Neither the Company nor Indemnitee may
unreasonably withhold its consent to a proposed settlement.

Section 4. Non-Exclusivity. The rights of Indemnitee hereunder shall be in
addition to any other rights Indemnitee may have under the Company’s Articles of
Incorporation, Bylaws, applicable law, or otherwise. To the extent that a change
in applicable law (whether by statute or judicial decision) permits greater
indemnification by agreement than would be afforded currently under the Articles
of Incorporation, Bylaws, applicable law, or this Agreement, it is the intent of
the parties that Indemnitee enjoy by this Agreement the greater benefits so
afforded by such change.

ARTICLE VI

Directors and Officers Liability Insurance

Section 1. Optional Insurance, Contract, and Funding. The Company may:

(a). purchase and maintain insurance, at its expense, to protect itself and any
Indemnitee against any liability, whether or not the Company would have power to
indemnify the individual against the same liability under Section 23B.08.510 or
.520 of the WCBA, or a successor statute;

 

9



--------------------------------------------------------------------------------

(b). in addition to entering into this Agreement may enter into additional
contracts with any Indemnitee in furtherance of this Article and consistent with
the WCBA; and

(c). create a trust fund, grant a security interest, or use other means
(including without limitation a letter of credit) to ensure the payment of such
amounts as may be necessary to effect indemnification as provided in this
Article.

ARTICLE VII

Miscellaneous

Section 1. Amendment of this Agreement. No supplement, modification, or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall operate as a waiver of any other provisions hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver. Except as
specifically provided herein, no failure to exercise or any delay in exercising
any right or remedy hereunder shall constitute a waiver thereof.

Section 2. Subrogation. In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Company effectively to bring suit to
enforce such rights.

Section 3. No Duplication of Payments. The Company shall not be liable under
this Agreement to make any payment in connection with any claim made against
Indemnitee to the extent Indemnitee has otherwise received payment (under any
insurance policy, Bylaw, or otherwise) of the amounts otherwise indemnifiable
hereunder.

Section 4. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation, or otherwise to all or substantially all of the business and/or
assets of the Company), assigns, spouses, heirs, and personal and legal
representatives. The indemnification provided under this Agreement shall
continue as to Indemnitee for any action taken or not taken while serving in an
indemnified capacity pertaining to an Indemnifiable Event even though he or she
may have ceased to serve in such capacity at the time of any Proceeding.

Section 5. Severability. If any provision (or portion thereof) of this Agreement
shall be held by a court of competent jurisdiction to be invalid, void, or
otherwise unenforceable, the remaining provisions shall remain enforceable to
the fullest extent permitted by law. Furthermore, to the fullest extent
possible, the provisions of this Agreement (including, without limitation, each
portion of this Agreement containing any provision held to be invalid, void, or
otherwise unenforceable, that is not itself invalid, void, or unenforceable)
shall be construed so as to give effect to the intent manifested by the
provision held invalid, void, or unenforceable.

 

10



--------------------------------------------------------------------------------

Section 6. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Washington applicable to
contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws.

Section 7. Notices. All notices, demands, and other communications required or
permitted hereunder shall be made in writing and shall be deemed to have been
duly given if delivered by hand, against receipt, or mailed, postage prepaid,
certified or registered mail, return receipt requested, and addressed to the
Company.

Section 8. Entire Agreement. Subject to the provisions of Article III,
Section 1, this Agreement sets forth the entire understanding between the
parties hereto and supersedes and merges all previous written and oral
negotiations, commitments, understandings and agreements relating to the subject
matter hereof between the parties hereto.

Section 9. Retroactivity. This Agreement shall be deemed to have been in effect
during all periods that Indemnitee was a Director and/or Officer of the Company,
regardless of the date of this Agreement.

Section 10. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

[ Signature Page Follows ]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Indemnification Agreement as of the day specified above.

 

COMPANY:         ZUMIEZ INC.     By:           Richard M. Brooks       Chief
Executive Officer

INDEMNITEE:

 

              Name of Indemnitee (print name)           Signature

 

12